UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
              V.
                                                     12-CR-712 (SHS)

RUBEN DAVIS,                                         ORDER
                             Defendant.

SIDNEY H. STEIN, U.S. District Judge.
     On July 7, 2020, this Court denied defendant Ruben Davis' motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(l)(A). (Order, ECF No. 684.) Davis now renews his
motion. (Def.'s Mot., ECF No. 733.) Because nothing in Davis' renewed motion alters this
Court's determination that a sentence reduction would be inconsistent with the factors
set forth in 18 U.S.C. § 3553(a) and that there are no extraordinary and compelling reasons
for a sentence reduction in this case, defendant's renewed motion for compassionate
release is denied.
    To the extent that Davis seeks release based on his actual innocence, see Def.'s Mot.
at 10-12, such a request "must be viewed as a successive petition under 28 U.S.C. § 2255"
because Davis previously filed a section 2255 petition that was denied by this Court in
2018. See Order, ECF No. 639; United States v. Nunez-Reynoso, No. 10-CR-69, 2021 WL
247909, at *1 (D. Minn. Jan. 25, 2021). "A second or successive motion must be certified as
provided in section 2244 by a panel of the appropriate court of appeals." 28 U.S.C.
§ 2255(h). Because defendant has not "moved in the appropriate court of appeals for an
order authorizing the district court to consider a second or successive application," 28
U.S.C. § 2244(b )(3)(A), defendant's request for relief under section 2255 is dismissed. The
Clerk of Court shall mail a copy of this Order to defendant at the following address:
Ruben Davis [67871-054], FCI Danbury, Federal Correctional Institution, Route 37,
Danbury, CT 06811.


Dated: New York, New York
       April 28, 2021
